DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 3 has been cancelled. Claims 1-2 and 4-10 are pending and considered in the present Office action.

Response to Amendment
The objection to claims 1-10 is withdrawn. 

The “configured to” language of claim 1 (hence dependent claims) has been resolved and the 112 rejection withdrawn; the 112 rejection of claim 3 is withdrawn because it has been cancelled; although the 112 rejection of claim 5 is withdrawn, the amendment with respect to temperature requires reinterpretation as set forth in the objection section.  

The 102 rejection of claims 1, 3-8, and 10 over Kunz is withdrawn. The 102 rejection of claims 1, 3, 4, and 9 over Bae is withdrawn. The 103 rejection of the claims over Kunz (and others) is withdrawn

The 103 rejections over Bae, in view of Bradley, Elhamid and Agilent are maintained (see Response to Arguments). A new ground of rejection of claims 5-10 is necessitated by amendment.

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    113
    630
    media_image1.png
    Greyscale

This argument is not persuasive for the reasons detailed next. Annotated Fig. 2 of Bae shows a pair of separators 18, each made of a first plate 10 and a second plate 11, see e.g., para. [0022]; each separator (10, 11) has multiple manifolds, e.g., 20, 21, 22. Annotated Fig. 2 has been labelled with a welding spot and the first and second buffer region of the separators (collectively labelled the buffer regions). 

    PNG
    media_image2.png
    534
    656
    media_image2.png
    Greyscale

The first buffer region and the second buffer region (i.e., “buffer regions” in annotated Fig. 2) are located between the manifolds (manifold 20 for separator 10, and manifold 20 for separator 11) of the separators and the welding spot. In view of the foregoing, applicant’s arguments are not persuasive.

Claim Objection/Interpretation
Claim 5 is objected to because of the following informalities:  Claim 5 mentions “temperature” of the first separator and “temperature” of the second separator, see lines 5-7. In view of the specification, the temperature these separators experience appears to be the same (although this is not clear in the claim) and can be, e.g., room temperature, low temperature, high temperature, etc., see e.g., Fig. 6. That is, there is only a single temperature, not a separate temperature for each separator. When the 

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 makes reference to each separator (first and second) having multiple manifolds (line 11); that is, each separator has more than one manifold (i.e., at least two for each separator). Line 18 of the claim makes reference to “the manifolds”; it is unclear whether the “the manifolds” refers to the total manifolds of both the first and second separators (hence at least four or more), a single manifold from each of the at least two manifolds of the first and second separator (two total), or some variation thereof. Examiner assumes each separator has at least two manifolds, and “the manifolds” in line 18 refers to a manifold of the first separator (of the at least two), and a manifold of the second separator (of the at least two), thereby satisfying “the manifolds” (plural).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, and 4-9, are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2008/0134496) in view of Bradley et al. (US 2010/0124675), Elhamid (US 2006/0078776), and Laser and Optics User’s Manual (Chapter 17 Material Expansion Coefficients, Agilent Technologies, 2002), hereinafter Bae, Bradley, Elhamid, and Agilent. All of the references are of record.
Regarding Claim 1, Bae teaches a separator assembly (18) for a fuel cell, the separator assembly comprising: a first separator (10) including a first buffer portion (labelled in annotated Fig. 3) formed by depressing at least one point on a surface of the first separator (10); and a second separator (11) integrated with the first separator (10) by joining (i.e., at welds 19, see e.g., Fig. 3), and including a second buffer portion (labelled in annotated Fig. 3) that is formed by depressing a surface of the second separator (11) such that the second buffer portion is spaced apart from the first buffer portion and surrounds the first buffer portion (i.e., the walls of the second buffer portion are spaced apart from, and surround, the walls of the first buffer portion, see e.g., annotated Fig. 3). 

    PNG
    media_image3.png
    621
    842
    media_image3.png
    Greyscale

The first separator and the second separator (10, 11) each includes multiple manifolds (20, 21, 22) provided at locations corresponding to each other and through which reactive gas and coolant are introduced and discharged, see e.g., Fig. 2. A welding spot (19) where the first separator and the second separator are welded together is provided at a predetermined point in each of the edge regions of the first separator and second separator, see e.g., Figs. 1-4. Bae teaches the first buffer portion and the second buffer portion are provided in a region between the manifolds (20, 21, 22) and the welding spot 19, see e.g., Figs. 2-4 (see also response to arguments section for more details). 
Regarding Claims 1, and 2, Bae teaches the separators (10, 11) are made from metal (see e.g., title), but does not teach the separators are made of metal materials or different and are selected to optimize mass, strength, material cost, formability and other mechanical and physical properties. See e.g., paras. [0016]-[0024]. It would be obvious to one having ordinary skill in the art the metal separators of Bae are made from different metals to optimize mass, strength, material cost, formability and other mechanical and physical properties. 
Bradley teaches materials frequently used as metal separators include aluminum (e.g., 5083), stainless steel, etc. See e.g., paras. [0016]-[0024]. Bradley does not suggest a stainless steel type. However, Elhamid suggests appropriate stainless steels for separators in fuel cells include 316, and 304 types. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). Thus, it would have been obvious to one having ordinary skill in the art to utilize the aluminum, suggested by Bradley, and stainless steels, as suggested by Bradley and Elhamid, as the separator metals because these types of materials are known metals for separators in fuel cells. Bradley and Elhamid recognize aluminum (e.g., 5083) and stainless steels 
Regarding Claim 4, Bae teaches the width of the first buffer portion is smaller than a width of the second buffer portion, see e.g., annotated Fig. 3. 
Regarding Claim 5, considering the width of the first buffer portion is smaller than the second buffer portion (see rejection of claim 4), a difference between the width of the second buffer portion and the width of the first buffer portion is a positive number greater than 0 (i.e., w2-w1>0). Further, at room temperature the metals of the separators (aluminum and steel) are not expected to expand; as such, x1 and x2 are both expected to be equal to zero. Thus, an amount of expansion x1 of the first separator in response to room temperature is 0 and an amount of expansion x2 of the second separator in response to room temperature is 0, giving a difference between x1 and x2 of 0 (i.e., x1-x2=0). The difference in widths (w2-w1), being greater than 0, is greater than the difference in x1-x2, being zero (i.e., >0 is greater than 0). 

Regarding Claim 6, Bae teaches a depth (h1) of the first buffer portion is about the same as a depth (h2) of the second buffer portion, Fig. 3, hence does not teach h1 is less than h2. However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").
Regarding Claim 7-8, Bae teaches the first buffer portion and the second buffer portion are provided in a dot shape (see view of Fig. 3); the second buffer portion is 
Regarding Claim 9, Bae teaches the first buffer portion and the second buffer portion are provided in a line shape, see e.g., view of Fig. 1. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bae, Bradley, Elhamid, and Agilent, in view of Stroebel (US 2006/0254047), hereinafter Stroebel. 
Regarding Claim 6, Bae does not teach the depth h1 of the first buffer region is smaller than a depth h2 of the second buffer region. However, Stroebel teaches two plates soldered together. The depth of the first buffer region h1 is smaller than the depth h2 of the second buffer region, see e.g., Fig. 8. The structure allows for a positive fit and simplifies the centering and manufacturing of the plates, see e.g., para. [0071]. It would be obvious to one having ordinary skill in the art h1 is smaller than h2 to form a positive fit between the two separator plates, thereby simplifying the centering and manufacturing of the bipolar plate, as suggested by Stroebel. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bae, Bradley, Elhamid, and Agilent in view of Kunz et al. (CA 2711210), hereinafter Kunz. 
Regarding Claim 7-8, the view in Fig. 1 of Bae does not teach the buffer portions are in a dot shape. However, Kunz teaches the first buffer portion 2a and the second buffer portion 3a are provided in a dot shape; the second buffer portion is provided in a shape of one dot and the first buffer portion is provided in a shape of at .

Claim 7-8 is rejected under 35 U.S.C. 103 as being unpatentable over Bae, Bradley, Elhamid, and Agilent, in view of Stroebel (US 2006/0254047), hereinafter Stroebel. 
Regarding Claims 7-8, Bae does not teach the buffer portions are in a dot shape. However, Stroebel teaches two plates having a positive fit through a dot shape, see e.g., Figs.4-6 and 8. The dot structure allows for a positive fit and simplifies the centering and manufacturing of the plates, see e.g., para. [0071]. It would be obvious to one having ordinary skill in the plates are connected through a dot shape to form a . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2008/0134496) in view of Bourgeois et al. (US 2010/0239940) and Yoshida et al. (US 2005/0142430), hereinafter Bae, Bourgeois and Yoshida. 
Regarding Claim 10, the features of claim 10 (lines 6-18) are substantially the same as claim 1 (lines 4-8, and 11-18). These features are rejected over Bae in the same way as set forth in the rejection of claim 1. For brevity, the rejection is not repeated here; please see the rejection of claim 1. 
The additional features of lines 1-5 of claim 10 are addressed next. Bae teaches the first separator and the second separator are facing each other and are integrated by joining (weld 19, see figures) and discloses and a membrane electrode assembly (MEA 16). Bae does not teach multiple cell unit cells, with each of the unit cells including a pair of gas diffusion layers. However, Bourgeois teaches multiple unit cells are advantageous to produce power at useful voltages (para. [0004]). It would be obvious to one having ordinary skill in the art to stack the separators with multiple unit cells to produce power at useful voltages, as suggested by Bourgeois. Further, Yoshida teaches the unit cells include a membrane electrode assembly and a pair of diffusion layers between two separators, see e.g., para. [0003]. The gas diffusion layers have gas permeability to uniformly deliver the reactant gases to the catalyst layer on the MEA and discharge water, and conductivity to help conduct electrons required to produce a reaction, thereby allowing the fuel cell stack to generate electricity, para. [0006]. It would .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729